The defendant was entitled to one dollar and no more "for advertising" all the lands included in a single advertisement, and the plaintiff was holden to pay no more than "his just proportion" of the defendant's fees. G. L., c. 58, s. 15; c. 59, ss. 16, 17. The plaintiff's payment of more than his share was not voluntary. He was compelled to pay what the defendant demanded to prevent a sale. All action of debt for the penalty prescribed by Gen. Laws, c. 59, s. 18, was not the only remedy. Cardigan v. Page, 6 N.H. 182, 193.
Judgment for the plaintiff.
BINGHAM, J., did not sit: the others concurred.